OPINION OF COURT.
1 The following is taken, verbatim, from the opinion.
POLLOCK, J..
The first error complained of is the giving of the request of the defendant below in charge to the jury. This charge is that if the jerk or lurch which she claims caused her to fáll was necessary and would obtain in proper operation of the car, there was no negligence on the part of the • défendánt, ánd therefore she--could-not recover- -Wé do- not -see' any error in that request;-'•- - ■
jit -is*urged -th’at--the''teStimony; 'of' Mr;- Alien -■•is] incompetent because Allen -is'-nót Jabler tó *174identify the occasion on which he saw an accident, and for that reason' his testimony should not be introduced. This was a question for the jury to determine, whether the accident Allen saw was' the accident plaintiff complained of. The jury determined that question in favor of the accident the lady sustained; and we feel that it had a right to do' so.
Judgment of the court below affirmed.